DETAILED ACTION
Status of Claims

This action is a first action on the merits in response to the application filed on 08/26/2019.
Claims 21-40 are currently pending and have been examined in this application.

Claim Objection
Claim 37 is objected to for the following informality. Claim 37 recites, “…the device further configured to base the determining the fee for making the statistical dataset…” There is a grammatical issue. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites:
identifying a level of privacy requested by a user of a plurality of users; 
collecting data associated with a user session associated with the user; 
retaining the data as collected data consistent with the level of privacy; 
receiving, from a content provider, a request for information collected from at least 
determining that the user meets the one or more criteria; 
performing analysis, on the collected data, the analysis including at least one of: image analysis or audio analysis; 
processing, based on the level of privacy requested, the collected data and results of the analysis to obtain processed data, the processing to determine that the level of privacy in the processed data complies with the level of privacy requested by the user; and 
generating one or more statistical datasets based on the processed data; 

The limitation under its broadest reasonable interpretation covers Mental Processes related to observation and evaluation of data, but for the recitation of generic computer components (e.g. a processor). For example, collecting data, performing analysis on the collected data and providing a result (e.g. generating a statistical dataset) can be performed in the human mind or with a pen and paper. Accordingly, the claim recites an abstract idea of Mental Processes.
Independent Claims 28 and 34 substantially recite the subject matter of Claim 1 and also include the abstract ideas identified above. The dependent claims encompass the same abstract ideas. For instance, Claims 22 and 29 are directed to receiving data from a smart cam, Claim 23 is directed to the browsing session, Claim 24 is directed to obfuscating processed data, Claim 25 is directed to determining a level of privacy, Claim 26  is directed to providing a statistical dataset, claim 26 is directed to registration profile, Claim 27 is directed to image or audio analysis, Claims 30 and 31 are directed to 
The judicial exceptions do are not integrated into a practical application. Claim 1 recites the additional elements of computer instructions on a computer processor. Claim 28 recites the additional elements of a non-transitory computer readable medium storing instructions executed by a processor. Claim 34 recites the additional elements of a processor and a memory. These are generic computer components recited at a high level of generality as performing generic computer functionality. For instance, the steps of collecting data associated with a user session and retaining the data as collected is data gathering and data storage, which are considered extra-solution activity. The steps of identifying a level of privacy, determining criteria is met, processing collected data involves data analysis and generating a statistical dataset involve data analysis and producing a result (e.g. Mental process/Electric Power Group). The final step of providing the statistical dataset is merely displaying data. 
Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer components (e.g. a processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (e.g. a processor). Therefore, the additional elements do not integrate the abstract ideas into a practical application because it does 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims recite the additional elements of a computer processor, a computer readable medium and a memory for performing the above steps. Further steps such as collecting data and performing analysis of the data are considered generic functionality. As stated above, the additional elements are considered generic computer components performing generic computer functions that amount to no more than instructions to implement the judicial exception.
The dependent claims when analyzed both individually and in combination are also held to be ineligible for the same reason above and the additional recited limitations fail to establish that the claims are not directed to an abstract. The additional limitations of the dependent claims when considered individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Therefore, Claims 21-40 claim are not patent eligible.  




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 34-38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US 6839680).
Claim 34:
Liu discloses:
A device, comprising: a processor; and a memory unit having computer-executable instructions recorded thereon that, upon execution, configure the device to perform operations comprising: (see at least Figure 4 and associated text, see also column 14, lines 38-52)
collecting, as collected data, data associated with a user session of a user of a plurality of users; (see at least column 14, lines 53-63, collecting and categorizing web visitor data; see also column 11, lines 57-65-column 12, web event records include user id, location URL/URI, start/end times, event type)
processing, based on the level of privacy requested, the collected data to obtain processed data that complies with the level of privacy requested by the user;  (see at least column 9, lines 1-5, C. Filtration based on privacy settings and D. Default privacy-related filtration; see also column 63, lines 44-67)
receiving, from a content provider, a request for information collected from at least one of the plurality of users who meet a criterion; ;   (see at least column 5, lines 57-65, users of  ProReach can define user groups based on various criteria; see also Figure 7 and column 19, lines 46-55, a query tool can be used to input criteria; see also column 20, line 61-65, query based on criteria to determine specific web visitors)
determining that the user meets the criterion; ( see at least column 20, line 61-65, query based on criteria to determine specific web visitors)
retrieving the collected data associated with the user session of the user; generating one or more statistical datasets from the processed data;
 and determining a fee for making the statistical dataset accessible to the content provider based on the criterion.  (see at least Column 30, lines 44-59, each service has a certain fee; see also column 30, lines 17-45)

Claim 35:
Liu discloses claim 34. Liu further discloses:
wherein the memory is included in a trusted service unit associated with a trusted third party (TTP).  (see at least column 30, lines 39-43, ProReach can aggregate and store data)

Claim 36:
Liu discloses claim 34. Liu further discloses:
the data comprising timestream data.  (see at least column 14, lines 53-63, collecting and categorizing web visitor data; see also column 11, lines 57-65-column 12, web event records include user id, location URL/URI, start/end times, event type)

Claim 37:
Liu discloses claim 34. Liu further discloses:
the device further configured to base the determining the fee for making the statistical dataset accessible to the content provider on a content-provider agreement between a trusted third party (TTP) and the content provider.  (see at least Column 30, lines 44-59, each service has a certain fee; see also column 30, lines 17-45)

Claim 38:
Liu discloses claim 34. Liu further discloses:
 the device further configured to perform the determining the fee for making the statistical dataset accessible to the content provider based at least on the criterion.  (see at least Column 30, lines 44-59, each service has a certain fee; see also column 30, lines 17-45)


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.

Claims 21-23, 25-29 and 33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Liu et al. (US 6,839,680) in view of Utsugi (Us 2010.0318492) further in view of Singh et al. (US 2011/0202881).
Claim 21:
Liu discloses:
A computer-implemented method comprising: identifying a level of privacy requested by a user of a plurality of users; (see at least column 9, lines 1-5, C. Filtration based on privacy settings and D. Default privacy-related filtration; see also column 63, lines 44-67)
collecting data associated with a user session associated with the user; (see at least column 14, lines 53-63, collecting and categorizing web visitor data; see also column 11, lines 57-65-column 12, web event records include user id, location URL/URI, start/end times, event type)
retaining the data as collected data consistent with the level of privacy; (see at least column 5, lines 57-65, users of  ProReach can define user groups based on various criteria; see also Figure 7 and column 19, lines 46-55, a query tool can be used to input criteria; see also column 2, line 54-60, ProReach software tracks a web user's actions; see also column 63, lines 43-65-column 64, lines 1-46, privacy settings are applied by ProReach)
receiving, from a content provider, a request for information collected from at least one of the plurality of users who meet one or more criteria;   (see at least 
determining that the user meets the one or more criteria; (see also Figure 7 and column 19, lines 46-55, a query tool can be used to input criteria; see also column see also column 20, line 61-65, query based on criteria to determine specific web visitors)
 executing computer instructions on a computer processor, the computer instructions configuring the computer to perform operations on the collected data, the operations comprising: (see at least column 9, lines 50-67, the measure of interest is measured as a weight indicating an amount of time spent interacting with the site, attention paid by a user to an item of content)
generating one or more statistical datasets based on the processed data; (see at least column 11, lines 42-47, selecting the time period for collecting and aggregating data; see also column 11, lines 57-65-column 12, web event records include user id, location URL/URI, start/end times, event type
While Liu discloses the above limitations, Liu does not explicitly disclose the following limitation; however, Utsugi does disclose:
executing computer instructions on a computer processor, the computer instructions configuring the computer to perform operations on the collected data, the operations comprising: performing analysis, on the collected data, the analysis including at least one of: image analysis or audio analysis; and (see at 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the capturing of user web activity as in Liu with capturing for evaluation emotional data including voice and capturing facial expressions of Utsugi to provide additional information for analysis from a browsing session such as a liveliness of a discussion and emotional information derived from the browsing session.
While Liu and Utsugi disclose the above limitations and Liu further discloses privacy control functionality (see columns 63-64), neither explicitly disclose the following limitations; however, Singh does disclose:
processing, based on the level of privacy requested, the collected data and results of the analysis to obtain processed data, the processing to determine that the level of privacy in the processed data complies with the level of privacy requested by the user; and (see at least Figure 3 and associated text; see also ¶0045 and ¶0049, receiving a user privacy preference; see also ¶0030-¶0032, applying privacy preferences involves assigning a privacy score which indicates the sensitivity (e.g. privacy level) of the user event and the information may be filtered such that only a subset of the information is tracked and sent to a database)
generating one or more statistical datasets based on the processed data; (see at least Figure 3 and associated text; see also ¶0045 and ¶0049, receiving a user privacy preference; see also ¶0030-¶0032, applying privacy preferences involves 
and providing the one or more statistical datasets to the content provider responsive to the request for information.  (see at least ¶0047, sending collected data to a third party)
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the capturing of user web activity as in Liu with capturing for evaluation emotional data including voice and capturing facial expressions of Utsugi with the privacy scores and user rewards of Singh in order to motivate users to allow tracking and reporting of their activities to third parties (Singh see ¶0011). 

Claim 22:
While Liu, Utsugi and Singh disclose claim 21, neither Liu nor Singh explicitly disclose the following limitations; however, Utsugi does disclose:
further comprising receiving the data from a smart-cam device.  (see at least ¶0049, a camera device for photographing facial expressions and actions of a user; see also ¶0213)
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the capturing of user web activity as in Liu with capturing for evaluation emotional data including voice and capturing facial expressions of Utsugi 

Claim 23:
Liu, Utsugi and Singh disclose claim 31. Liu further discloses:
the user session including at least one of a browsing session or a purchase transaction session.  (see at least column 14, lines 53-63, collecting and categorizing web visitor data; see also column 2, lines 34-40)

Claim 25:
While Liu, Utsugi and Singh discloses claim 21 and Liu further discloses [based on the identified high level of privacy,] before providing the one or more statistical datasets to the content provider, aggregating the one or more statistical datasets with one or more other statistical datasets generated for at least a second user of the plurality of users to obtain an aggregated statistical dataset; (see at least column 11, lines 42-47, selecting the time period for collecting and aggregating data; see also column 11, lines 57-65-column 12, web event records include user id, location URL/URI, start/end times, event type; see also column 30, lines 49-58; see also column 14, lines 52-62, each spoke is dedicated to collecting and categorizing the visitor data and the data is aggregated and further analyzed to produce up to date visitor profiles), neither Liu nor Utsugi explicitly disclose the following limitation; however, Singh does disclose:
determining that the level of privacy requested by the user is identified as a high level of privacy;  , (see at least Figure 3 and associated text; see also ¶0045 and 
based on the identified high level of privacy, before providing the one or more statistical datasets to the content provider, [aggregating the one or more statistical datasets with one or more other statistical datasets generated for at least a second user of the plurality of users to obtain an aggregated statistical dataset; ](see at least Figure 3 and associated text; see also ¶0045 and ¶0049, receiving a user privacy preference; see also ¶0030-¶0032, applying privacy preferences involves assigning a privacy score which indicates the sensitivity (e.g. privacy level) of the user event and the information may be filtered such that only a subset of the information is tracked and sent to a database)
and providing the aggregated statistical dataset as the one or more statistical datasets provided to the content provider responsive to the request for information.  (see at least Figure 3 and associated text; see also ¶0045 and ¶0049, receiving a user privacy preference; see also ¶0030-¶0032, applying privacy preferences involves assigning a privacy score which indicates the sensitivity (e.g. privacy level) of the user event and the information may be filtered such that only a subset of the information is tracked and sent to a database; see also ¶0047, sending collected data to a third party)


Claim 26:
Liu, Utsugi and Singh disclose claim 21. Liu further discloses:
further comprising: obtaining, from a user registration profile associated with the user, the level of privacy requested by the user; and (see at least column 9, lines 1-5, C. Filtration based on privacy settings and D. Default privacy-related filtration; see also column 63, lines 44-67)
identifying from the user registration profile associated with the user criterion including at least one of: a type of data authorized for sharing with a content provider, demographic profile data associated with the user, personal data the user authorizes for use in generating a statistical dataset, market segment data the user authorizes for use in generating the statistical dataset, geographical location information associated with the user, a type of computer device used by the user, a computer-based product used by the user, or a reward scheme the user accepts for compensation for being included in the statistical dataset.  (see at least column 5, lines 44-65, user profiles include demographic information; see also column 12, location info; see also column 11, lines 42-47, selecting the time 

Claim 27:
While Liu, Utsugi and Singh disclose claim 21, neither Liu nor Singh explicitly disclose the following limitation; however, Utsugi further discloses:
the image analysis or audio analysis comprising at least one of: facial detection, facial tracking, facial feature detection, eye tracking, gaze determination, audio capture, audio expression determination, or emotional state determination.  (see at least ¶0242, evaluating browsing information may include emotional information obtained from voice data and image captures of facial expressions while browsing)
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the capturing of user web activity as in Liu with capturing for evaluation emotional data including voice and capturing facial expressions of Utsugi to provide additional information for analysis from a browsing session such as a liveliness of a discussion and emotional information derived from the browsing session.

Claim 28:
Lui discloses:
A non-transitory computer readable storage medium storing instructions that, when executed by a processor, cause the processor to perform operations comprising: (see at least Figure 4 and associated text, see also column 14, lines 38-52)
identifying a level of privacy requested by a user of a plurality of users; (see at least column 9, lines 1-5, C. Filtration based on privacy settings and D. Default privacy-related filtration; see also column 63, lines 44-67)
collecting, as collected-timestream data, timestream data associated with a user session of the user consistent with the level of privacy, the collected-timestream data including at least a start-time time stamp and an end-time time stamp; (see at least column 14, lines 53-63, collecting and categorizing web visitor data; see also column 11, lines 57-65-column 12, web event records include user id, location URL/URI, start/end times, event type)
receiving, from a content provider, a request for information collected from at least one of the plurality of users who meet a criterion; ;   (see at least column 5, lines 57-65, users of  ProReach can define user groups based on various criteria; see also Figure 7 and column 19, lines 46-55, a query tool can be used to input criteria; see also column see also column 20, line 61-65, query based on criteria to determine specific web visitors)
determining that the user meets the criterion; (see also Figure 7 and column 19, lines 46-55, a query tool can be used to input criteria; see also column see also column 20, line 61-65, query based on criteria to determine specific web visitors)
and based on the level of privacy, processing the collected-timestream data to obtain processed-timestream data, the processing to ensure the level of privacy in the processed- timestream data complies with the level of privacy requested by the user, the processing including calculating a relative time reference based on the start-time time stamp and the end-time time stamp; (see at least column 14, lines 53-63, collecting and categorizing web visitor data; see also column 37, user activity data is collected for affinity group users; see also column 11, lines 42-47, selecting the time period for collecting and aggregating data; see also column 11, lines 57-65-column 12, web event records include user id, location URL/URI, start/end times, event type)
generating one or more statistical datasets from the processed-timestream data; (see at least column 11, lines 42-47, selecting the time period for collecting and aggregating data; see also column 11, lines 57-65-column 12, web event records include user id, location URL/URI, start/end times, event type; see also column 30, lines 49-58; see also column 14, lines 52-62, each spoke is dedicated to collecting and categorizing the visitor data and the data is aggregated and further analyzed to produce up to date visitor profiles)
providing the aggregated-statistical dataset to the content provider responsive to the request for information.  (see at least Column 30, lines 44-59, each service has a certain fee; see also column 30, lines 17-45)
While Liu discloses the above limitations, Liu does not explicitly disclose the following limitation; however, Utsugi does disclose:
analyzing the collected-timestream data related to at least one of the start-time time stamp and the end-time time stamp, the analyzing including performing at least one of image analysis or audio analysis; (see at least ¶0242, evaluating 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the capturing of user web activity as in Liu with capturing for evaluation emotional data including voice and capturing facial expressions of Utsugi to provide additional information for analysis from a browsing session such as a liveliness of a discussion and emotional information derived from the browsing session.
While Liu and Utsugi disclose the above limitations and Liu further discloses privacy control functionality (see columns 63-64), neither explicitly disclose the following limitations; however, Singh does disclose:
providing the aggregated-statistical dataset to the content provider responsive to the request for information.  (see at least Figure 3 and associated text; see also ¶0045 and ¶0049, receiving a user privacy preference; see also ¶0030-¶0032, applying privacy preferences involves assigning a privacy score which indicates the sensitivity (e.g. privacy level) of the user event and the information may be filtered such that only a subset of the information is tracked and sent to a database; see also ¶0047, sending collected data to a third party)
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the capturing of user web activity as in Liu with capturing for evaluation emotional data including voice and capturing facial expressions of Utsugi with the privacy scores and user rewards of Singh in order to motivate users to allow tracking and reporting of their activities to third parties (Singh see ¶0011). 

Claim 29:
While Liu, Utsugi and Singh disclose claim 28, neither Liu nor Singh explicitly disclose the following limitations; however, Utsugi does disclose:
the instructions to cause the processor to perform operations further comprising receiving the timestream data from a smart-cam device.  (see at least ¶0049, a camera device for photographing facial expressions and actions of a user; see also ¶0213)
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the capturing of user web activity as in Liu with capturing for evaluation emotional data including voice and capturing facial expressions of Utsugi with the privacy scores and user rewards of Singh in order to motivate users to allow tracking and reporting of their activities to third parties (Singh see ¶0011). 

Claim 33:
Liu, Utsugi and Singh disclose claim 28. Liu further discloses:
the instructions to cause the processor to perform operations further comprising outputting the timestream data at a certain time interval based on one or more-time stamps.  (see at least column 5, lines 18-29, information may be aggregated at various time periods)

Claim 24 
Claim 24:
While Liu, Utsugi and Singh discloses claim 21 and Liu further discloses filtration based privacy control where users set patterns of URLs they do not want to be shared (see column 63) and further comprising: identifying location information associated with the user; (see at least column 12, Web Event Record (location info)  and Singh discloses privacy preferences including low, medium and high (see ¶0040, ¶0045-¶0049), neither explicitly disclose the following limitations; however, Nguyen does disclose: 
obfuscating, in the processed data, the location information associated with the user based at least on the level of privacy requested, the location information associated with the user including at least one of: an Internet Protocol (IP) address associated with a computer device associated with the user, a Uniform Resource Locator (URL) associated with the computer device associated with the user, or a Uniform Resource Identifier (URI) associated with the computer device associated with the user.  (see at least ¶0048, user can select enhanced privacy and the IP address within the logged data would be overwritten, alternatively the website operator universally does not collect certain types of private information including the IP address)
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the capturing of user web activity as in Liu, capturing for evaluation emotional data including voice and capturing facial expressions of Utsugi and the user rewards of Singh with the enhanced privacy functionality of Nguyen in order to gather .


Claims 30-32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Liu et al. (US 6,839,680) in view of Utsugi (Us 2010.0318492) further in view of Singh et al. (US 2011/0202881) further in view of Pradeep et al. (US 2011/0046504).
Claim 30:
While Liu, Utsugi and Singh disclose claim 28, and Utsugi further discloses evaluating browsing information may include emotional information obtained from voice data and image captures of facial expressions while browsing (see ¶0242), neither explicitly disclose the following limitation; however, Pradeep does disclose:
the instructions to cause the processor to perform operations further comprising: detecting, based on the analyzing, a user attention state for the user from the collected-timestream data for the user session; (see at least ¶0018,  determine user attention info based on data collected from cameras and microphones and where timing information and other markers may be used to correlate activity; see also ¶0021; see also ¶0070-¶0071, collected data is synchronized with timing, location and other stimulus material data and tagged to indicate what the subject is viewing or listening to ata particular time)
recording a transition from the user attention state to another user attention state; (see at least ¶0018, determine user attention info based on data collected from cameras and microphones and where timing information and other markers may 
and associating a time interval with the transition, the time interval related to the start- time time stamp and the transition.  (see also ¶0070-¶0071, collected data is synchronized with timing, location and other stimulus material data and tagged to indicate what the subject is viewing or listening to ata particular time)
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the capturing of user web activity as in Liu, capturing for evaluation emotional data including voice, capturing facial expressions of Utsugi and the privacy scores and user rewards of Singh with the neuro-response data collection and correlation functionality of Pradeep to allow for data analysis to later determine stimulus triggers that cause particular response peaks (see ¶0018)

Claim 31:
While Liu, Utsugi and Singh disclose claim 28, and Utsugi further discloses evaluating browsing information may include emotional information obtained from voice data and image captures of facial expressions while browsing (see ¶0242), neither explicitly disclose the following limitation; however, Pradeep does disclose:
detecting, based on the analyzing, a user reaction state for the at least one user from the collected-timestream data for the user session;  (see at least ¶0018,  determine user attention info based on data collected from cameras and microphones and where timing information and other markers may be used to correlate activity; see also ¶0021; see also ¶0070-¶0071, collected data is 
recording a transition from the user reaction state to another user reaction state; and associating a time interval with the transition, the time interval related to the start- time time stamp and the transition.  (see at least ¶0018,  determine user attention info based on data collected from cameras and microphones and where timing information and other markers may be used to correlate activity; see also ¶0021; see at least ¶0022, measures eye-tracking, facial emotion and reaction time; see also ¶0034-¶0035)
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the capturing of user web activity as in Liu, capturing for evaluation emotional data including voice, capturing facial expressions of Utsugi and the privacy scores and user rewards of Singh with the neuro-response data collection and correlation functionality of Pradeep to allow for data analysis to later determine stimulus triggers that cause particular response peaks (see ¶0018)

Claim 32:
While Liu, Utsugi and Singh disclose claim 28 and Liu further discloses determining respective relative time references for the plurality of user sessions based on a start-time time stamp of respective of the plurality of user sessions.  
the instructions to cause the processor to perform operations further comprising: establishing a timeline of a plurality of user sessions of the user; (see at least ¶0018,  timing information and other markers may be used to correlate activity and video and neuro response data are timestamped or labeled to allow data analysis to later determine stimulus triggers; see also ¶0021; see also ¶0070)
associating time stamps from the plurality of user sessions with the history of user sessions in relation to the timeline; and (see at least ¶0018,  timing information and other markers may be used to correlate activity and video and neuro response data are timestamped or labeled to allow data analysis to later determine stumulus triggers; see also ¶0021; see also ¶0070)
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the capturing of user web activity as in Liu, capturing for evaluation emotional data including voice, capturing facial expressions of Utsugi and the privacy scores and user rewards of Singh with the neuro-response data collection and correlation functionality of Pradeep to allow for data analysis to later determine stimulus triggers that cause particular response peaks (see ¶0018)


Claims 39 and 40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Liu et al. (US 6,839,680) in view of Singh et al. (US 2011/0202881).
Claim 39:
While Liu discloses claim 34, Liu does not explicitly disclose the following limitation; however, Singh does disclose:
the device further configured to perform a further operation comprising determining an award for the user based on at least one of the criteria or the level of privacy requested.  (see at least ¶0045, user privacy preference coincides with a reward value)
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the capturing of user web activity as in Liu with capturing for evaluation emotional data including voice with the privacy scores and user rewards of Singh in order to motivate users to allow tracking and reporting of their activities to third parties (Singh see ¶0011). 


Claim 40:
While Liu discloses claim 34, Liu does not explicitly disclose the following limitation; however, Singh does disclose:
the device further configured to perform a further operation comprising determining an award for the user based on a user agreement between a trusted third party (TTP) and the user.   (see at least ¶0045, user privacy preference coincides with a reward value)
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the capturing of user web activity as in Liu with capturing for evaluation emotional data including voice with the privacy scores and user rewards of Singh in order to motivate users to allow tracking and reporting of their activities to third parties (Singh see ¶0011). 

Conclusion

	The prior art made of record and not relied upon is considered relevant but not applied:
Noelting (US 2013/0282605) discloses sharing user profile information based on privacy settings.
Weerasinghe (US 2013/0124628) discloses providing anonymous user profiles based on privacy settings.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Renae Feacher whose telephone number is 571-270-5485.  The Examiner can normally be reached Monday-Friday, 9:00 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Eric Stamber can be reached at 571-272-6724.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/Renae Feacher/
Primary Examiner, Art Unit 3683